DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 16 are objected to because of the following informalities:  
Claim 13: in c.(i), “first portion…are directed” is a typo of –first portion…is directed—
Claim 13: in c.(i), “such portions to produce” should state –such portion (singular) to produce— for consistency with prior mention of singular first portion.
Claim 13: should end in a period rather than a semi-colon.
Claim 16: “which hydrogen is directed to hydrogenation” should state instead –which hydrogen is directed to hydrotreating— to maintain consistent terminology with claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The term "substantially" (several occurrences throughout) in claims 11, 12, 14 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear from the context of the claim and corresponding specification what concentration ranges are encompassed by “substantially.”
Regarding claim 11, it is unclear what range is encompassed by “less than 0.12 to 0.18 wt.%” Is the range intended to encompass 0 to 0.18 wt.% or 0.12 to 0.18 wt.%? Use of “less than” before a range makes it unclear what range is intended to be encompassed. In this regard, the office notes that, depending on how clam 11 is amended, attention should be drawn to claim 12, step a. and claim 13, step c.(ii) to make sure the ranges are consistent.
The term "highly" in claim 12 (“highly contaminated”) is a relative term which renders the claim indefinite.  The term "highly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the context of the claim and corresponding specification what concentration of contaminants is encompassed by “highly contaminated.”
Claim 13 recites the limitation "said combination zone" in step b.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, it is unclear how many portions are required in step c, based upon contradictory recitations of “two or more portions” in combination with a “first portion” and “second portions” (emphasis added, plural). By use of the plural in second portions, it seems as though at least three portions are required, which is inconsistent with recitation of “two or more portions.” It is unclear 
Regarding claim 14, it is unclear to what Applicant is referring by recitation of “last portion of fraction F3.” While the article “the” or “said” is not used, the wording of the claim is referring back to portion(s) of fraction F3, where no “last portion” is mentioned. It is unclear what is intended in this limitation.
Claim 15 recites the limitation "said pitch stream" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant may have intended claim 15 to depend from calm 12 instead of claim 11.
Claim 16 recites the limitation "said pitch stream" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant may have intended claim 16 to depend from calm 12 instead of claim 11.
Claim 19 is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

Allowable Subject Matter
Claims 11-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the claimed features of producing a fuel product from a crude oil by fractionation of the crude oil into three fractions based on sulfur level, as opposed to temperature cut point, for example, and recombining the fractions after hydrotreatment of two of the three fractions to form a fuel product having a final sulfur content limit is considered to define a patentable invention over the prior art.
The closest prior art reference is Lenglet (US 2009/0308788). Lenglet discloses a fuel (Pb) formed by combination of three liquid hydrocarbonaceous streams (i.e. 30b, 32b, and 33b). The streams are formed by fractionating (in pre-distillation column 4) a crude oil (3) into at least three fractions (30, 6, and 7). Fraction 30 is untreated. Fraction 6 is treated (19). A portion (9) of fraction 7 is subjected to solvent deasphalting (12) and treated (18). Another portion (10) of fraction 7 is treated (see drawing; [0057]-[0070]). The resulting fuel Pb has “a very low sulphur content” (see [0070]).
Lenglet does not disclose or suggest determining the yield cuts of the fractions based upon sulfur content such that the sulfur content of the first fraction is less than that of the second fraction, which in turn is less than that of the third fraction, as claimed. There does not appear to be any suggestion or motivation which would lead a person of ordinary skill in the art to arrive at the claimed embodiment, wherein fractionation is governed by the sulfur content of the separated fractions.
Other relevant prior art references include: Rojey et al (US 2010/0282640) and Brown et al (US 4,885,080). However, neither of these references remedies the deficiency in Lenglet discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Renee Robinson/Primary Examiner, Art Unit 1772